916 F.2d 712
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.DETROIT ATHLETIC CLUB, Plaintiff-Appellee,v.UNITED STATES of America, Defendant-Appellant.
No. 89-2049.
United States Court of Appeals, Sixth Circuit.
Oct. 22, 1990.

Before NATHANIEL R. JONES and RYAN, Circuit Judges, and JOHN W. PECK, Senior Circuit Judge.

ORDER

1
The United States, defendant in this action to recover an overpayment of income tax, appeals the final judgment of the district court in favor of the plaintiff.  On the defendant's motion, this case was placed in abeyance pending the Supreme Court's disposition of Portland Golf Club v. Commissioner, 110 S.Ct. 2780 (1990).  The defendant now moves for summary reversal on grounds that the Supreme Court has now decided Portland Golf and has rejected the same analysis applied by the district court in this case.  The plaintiff does not oppose the motion.  Upon review it appears that Portland Golf is controlling.


2
It is therefore ORDERED that the district court's judgment is vacated and this case is remanded for reconsideration in light of Portland Golf.